DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 07/24/2020, in which claims 1-20 are pending in the application.
Claim Objections
Claims 1 and 11 are objected to because the acronym FPGA has not been defined.  FPGA must be defined as “Field Programmable Gate Array (FPGA)”, at least and initially, in Claims 1 and 11. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to processing a transaction without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 11.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which performs a series of steps, e.g., receiving an input stream comprising transaction information to an ingress of an FPGA processor; processing the input stream from the ingress to identify one or more microcircuit configurations based on the memory connected to the FPGA processor said one or more microcircuit configurations; programming selected gates of the FPGA processor with said one or more microcircuit configurations; processing information from the input stream through said selected gates to produce one or more results; producing an output stream based on said one or more results; and transmitting the output stream to an egress of the FPGA processor, wherein steps performed from the ingress to the egress are conducted without an operating system. These series of steps describe the abstract idea of processing a transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., a system, FPGA processor, one or more microcircuit configurations, and memory do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a system, FPGA processor, one or more microcircuit configurations, and memory are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system, FPGA processor, one or more microcircuit configurations, and memory limitations are recited at a high level of Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 11; and hence claim 11 is rejected on similar grounds as claim 1.
Regarding dependent claims 2-10 and 12-20:
Dependent claims 2-10 and 12-20 are directed to a method and system, respectively, which perform the steps wherein said one or more microcircuit configurations represent rules related to sharing information among participants to the transaction; wherein said one or more microcircuit configurations represent rules related to transferring ownership of currency among participants to the transaction; wherein said one or more microcircuit configurations represent rules related to transferring ownership of tokens among participants to the transaction; wherein said selected gates run in parallel with one another; wherein said selected gates run serially with one another; wherein the selected gates run both serially and in parallel with one another; wherein said one or more microcircuit configurations represent rules related to conducting fraud detection related to the transaction; wherein said one or more microcircuit configurations represent rules related to identifying activity velocity relevant to the transaction; and wherein said one or more microcircuit configurations represent rules related to sharing information among participants to the transaction, respectively.
These steps describe the abstract idea of  processing a transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity one or more microcircuit configurations are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: one or more microcircuit configurations, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10 and 12-20 have further defined the abstract idea that is present in their respective independent claims 1 and 11; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10 and 12-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10 and 12-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canaday (U.S. Patent Application Publication No. US 2012/0041921 A1; hereinafter “Canaday”) in view of Dow (U.S. Patent Application No.US 2016/0314014 A1; hereinafter “Dow”).
Claim 1:
Canaday discloses:
A method of processing a transaction within a system, comprising: receiving an input stream comprising transaction information to an ingress of an FPGA processor; (Canaday, The business rules are used to define data transactions (e.g., data input) as they go through various stages and processes, and what to do with one or more data transactions if a match with one or more business rules is found or not found; (Para. [0034], lines 13-17); Method begins with a first stage of a data transaction process at block 305. At block 310, the process attempts to match the input data of a data transaction to a business rule (Para. [0041], lines 1-4); and Processor may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like; (Para. [0052], lines 9-12));
processing the input stream from the ingress to identify one or more microcircuit configurations based on the transaction information; (Canaday, In one embodiment, the host machine employs business rules management mechanism (management mechanism) to facilitate configuration and customization of business rules to process data and retrieve and report on actions performed on the data by a business rules engine. Further, the management mechanism allows for new configurations for business rules to be generated, maintained and monitored throughout and for an organization (e.g., a business organization or company, etc.) for processing its data as desired or necessitated; (Para. [0031], lines 1-10));
retrieving from memory connected to the FPGA processor said one or more microcircuit configurations; (Canaday, In one embodiment, the host machine employs business rules management mechanism (management mechanism) ….retrieve and report on actions performed on the data by a business rules engine; (Para. [0031], lines 1-7));
producing an output stream based on said one or more results; and (Canaday, processing module of the management mechanism triggers a processor manager of the business rules engine to initiate the processing of the data transactions…..the relevant data about the data transaction and its success or failure is communicated back to the management mechanism where the results of the data transaction as well as the relevant information about each of the process actions (e.g., success or failure actions) performed on the data transaction are logged into an audit log custom object (Para. [0044]));
transmitting the output stream to an egress of the FPGA processor, wherein steps performed from the ingress to the egress are conducted without an operating system (Canaday, In one embodiment, a processing module of the management mechanism triggers a processor manager of the business rules engine to initiate the processing of the data transactions. At block 430, a determination is made as to whether a business rule matched a data transaction. If a match is made, the data transaction is processed, including performing certain process actions on the data transaction according to the matched customized business rule at block 435. If a match is not made, the data transaction fails and its processing is not performed at block 440. Either way, at block 445, the relevant data about the data transaction and its success or failure is communicated back to the management mechanism where the results of the data transaction as well as the relevant information about each of the process actions (e.g., success or failure actions) performed on the data transaction are logged into an audit log custom object (Para. [0044])).
However, Canaday does not specifically disclose programming selected gates of the FPGA processor with said one or more microcircuit configurations; and processing information from the input stream through said selected gates to produce one or more results. 
Dow discloses the following limitation: 
programming selected gates of the FPGA processor with said one or more microcircuit configurations; and (Dow, one or more candidate parallel migration plans are generated based on the parallelism gates in combination with serial migrations from the virtual machine migration plan.(See, Para. [0079-80]); FPGA (See, Para. Para. [0089]));
processing information from the input stream through said selected gates to produce one or more results.(Dow, a migration plan can be parallelized by generating a sequential path as output by a memory-bounded A* machine learning implementation with the aforementioned heuristics. The sequential migration plan is then post processed to seek opportunities for parallelization……one or more candidate parallel migration plans are generated based on the parallelism gates in combination with serial migrations from the virtual machine migration plan….The processing can include an optional cap on the maximum number of outbound migrations allowed from any individual hypervisor instance, as well as a maximum outbound migration threshold (See, Para. Para. [0089])). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday with the features of Dow’s virtual machine migration plan because the process of determining a migration plan to get from the system's current state to the desired goal is particularly challenging, as a large number of intermediate states may be needed and some intermediate states may not be directly achievable due to a number of system constraints. (Dow, Para.[0004]). 
Claim 2:
Canaday discloses: 
wherein said one or more microcircuit configurations represent rules related to sharing information among participants to the transaction. (Canaday, Custom objects may be provided using a business rules management mechanism and via a business rules Application Programming Interface (API) to access a BR engine and provide, configure, and control rules there that governing how data is processed. Further, the business rules API may be used to access data in a streamline manner and to make updates to the data as dictated by the business rules. (Para. [0026], lines 4-13)).
Claim 5:
Regarding Claim 5, Canady does not disclose the claim’s limitation; however, Dow discloses:
wherein said selected gates run in parallel with one another. (Dow, the virtual machine allocation application 76 of FIG. 3 may perform sequentially scanning of the virtual machine migration plan for one or more virtual machines that move at least twice to define parallelism gates (Para.[0079]; Fig. 3)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday with the features of Dow’s virtual machine migration plan because the process of determining a migration plan to get from the system's current state to the desired goal is particularly challenging, as a large number of intermediate states may be needed and some intermediate states may not be directly achievable due to a number of system constraints. (Dow, Para.[0004]). 
Claim 6:
Regarding Claim 6, Canady does not disclose the claim’s limitation; however, Dow discloses:
wherein said selected gates run serially with one another. (Dow, The machine learning algorithm indicates that if a VM was moved twice, it must have been moved twice serially…..The serial moves processed in a current iteration are added into a candidate parallel plan to be executed concurrently. Processing of the original serial list continues in the same fashion until the serial migrations are split into candidate parallel migration plans. (Para.[0079-80]; Fig. 3)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday with the features of Dow’s virtual machine migration plan because the process of determining a migration plan to get from the system's current state to the desired goal is particularly challenging, as a large number of intermediate states may be needed and some intermediate states may not be directly achievable due to a number of system constraints. (Dow, Para.[0004]). 
Claim 7:
Regarding Claim 7, Canady does not disclose the claim’s limitation; however, Dow discloses:
wherein the selected gates run both serially and in parallel with one another. (Dow, one or more candidate parallel migration plans are generated based on the parallelism gates in combination with serial migrations from the virtual machine migration plan (Para. [0080]; Fig. 3)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday with the features of Dow’s virtual machine migration plan because the process of determining a migration plan to get from the system's current state to the desired goal is particularly challenging, as a large number of intermediate states may be needed and some intermediate states may not be directly achievable due to a number of system constraints. (see Dow, Para.[0004]).
Claim 8:
Canaday discloses: 
wherein said one or more microcircuit configurations represent rules related to conducting fraud detection related to the transaction. (Canaday, a processing module of the management mechanism triggers a processor manager of the business rules engine to initiate the processing of the data transactions. At block 430, a determination is made as to whether a business rule matched a data transaction. If a match is made, the data transaction is processed, including performing certain process actions on the data transaction according to the matched customized business rule at block 435. If a match is not made, the data transaction fails and its processing is not performed at block 440. (Para. [0044])).
Claim 9:
Canaday discloses: 
wherein said one or more microcircuit configurations represent rules related to identifying activity velocity relevant to the transaction. (Canaday, business rules API may be used to access data in a streamline manner and to make updates to the data as dictated by the business rules. The business rules management mechanism is further used to provide feedback as to what is to be done (e.g., update, delete, etc.) to each piece of data (including various data transactions) and to provide detailed information about such decisions. (Para. [0026])).
Claim 10:
Canaday discloses: 
wherein said one or more microcircuit configurations represent rules related to sharing information among participants to the transaction. (Canaday, Custom objects may be provided using a business rules management mechanism and via a business rules Application Programming Interface (API) to access a BR engine and provide, configure, and control rules there that governing how data is processed. Further, the business rules API may be used to access data in a streamline manner and to make updates to the data as dictated by the business rules. (Para. [0026], lines 4-13)).
Claim 11:
Claim 11 is substantially similar to claim 1, and hence is rejected on similar grounds
Claim 12:
Claim 12 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 9, and hence is rejected on similar grounds.
Claim 20:
Claim 20 is substantially similar to claim 10, and hence is rejected on similar grounds.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canaday (U.S. Patent Application Publication No. US 2012/0041921 A1; hereinafter “Canaday”) in view of Dow (U.S. Patent Application No.US 2016/0314014 A1; hereinafter “Dow”), and further in view of  Gupta (U.S. Patent No. 7,783,613; hereinafter “Gupta”).
Claim 3:
Regarding Claim 3, Canaday and Dow do not disclose the claim’s limitation; however, Gupta discloses:
wherein said one or more microcircuit configurations represent rules related to transferring ownership of currency among participants to the transaction. (Gupta, the transaction may be more complex, and may involve atomicity, consistency, isolation, and durability, or similar functionality (e.g., typically managed by the backend transaction server), such as transferring funds between accounts (transferring ownership of currency among participants to the transaction), editing a document, making a reservation(Column 6, lines 38-45)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday and Dow with the features of Gupta’s transaction model because a transaction model can represent a transaction as device independent configuration information and is useful for implementing an application across a wide range of devices transparently to the backend server (see Gupta, Abstract, Lines 7-13). 
Claim 4:
Regarding Claim 4, Canaday and Dow do not disclose the claim’s limitation; however, Gupta discloses:
wherein said one or more microcircuit configurations represent rules related to transferring ownership of tokens among participants to the transaction. (Gupta, the transaction may be more complex, and may involve atomicity, consistency, isolation, and durability, or similar functionality (e.g., typically managed by the backend transaction server), such as transferring funds between accounts (ownership of tokens among participants to the transaction), editing a document, making a reservation, or the like (Column 6, lines 38-45)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Canaday and Dow with the features of Gupta’s transaction model because a transaction model can represent a transaction as device independent configuration information and is useful for implementing an application across a wide range of devices transparently to the backend server (see Gupta, Abstract, Lines 7-13). 
Claim 13:
Claim 13 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 4, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Forsyth (U.S. Patent Publication No. 2014/0149286 A1)- “Transaction Execution”
Nagulakonda (U.S. Patent No. 8,856,126 B2) – “Simplifying grouping of data items stored in a database”
Clinton (U.S. Patent No. 8,880,487 B2) – “Systems and methods for distributed rules processing”
Trefler (U.S. Patent No. 8,924,335 B1) – “Rule-based user interface conformance methods” 
Trefler (U.S. Patent No. 8,959,480 B2) – “Methods and apparatus for integration of declarative rule-based processing with procedural programming in a digital data-processing environment”
Sant’Anna (U.S. Patent No. 9,485,159 B1)- “Rules-based network service management with on-demand dependency insertion”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693